          Case 1:20-cv-05756-ER Document 16 Filed 10/26/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CLINTON RICHARDSON, individually and on
behalf of others similarly situated,
                               Plaintiff,
                                                                            ORDER
                      – against –
                                                                    20 Civ. 5756 (ER)
ATLAS BUILDERS LLC, ALEXANDER
ALEXANDROV, and MIKHAIL A. YUSIM,
jointly and severally,
                       Defendants.


Ramos, D.J.:

       On October 1, 2020, the parties submitted an application to the Court to approve their

Agreement settling unpaid overtime claims brought under the Fair Labor Standards Act

(“FLSA”) and New York Labor Law (“NYLL”), as well as claims under the NYLL’s wage

statement requirements. Doc. 12.

       On October 2, 2020, the Court rejected the parties’ application without prejudice. Doc.

13. �e court found that the parties had submitted insuﬃcient evidence to support their damages

calculations and illustrate the possible range of recovery, as required by Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). Id. at 3. However, the court found that if the

parties ultimately showed that the settlement amount was reasonable, the Court would ﬁnd that

the proposed attorney’s fees were reasonable as well. Id. at 3–5. �e court also found that the

release language, which included a non-disparagement provision allowing for the parties to make

truthful statements regarding the litigation, was reasonable. Id. at 4–5.

       In response to the Court’s order, the parties submitted a renewed application on October

9, 2020. Doc. 14. �e renewed application included a spreadsheet demonstrating the parties’
          Case 1:20-cv-05756-ER Document 16 Filed 10/26/20 Page 2 of 3




calculations of the damages at issue. Doc. 15-2.

       �e spreadsheet shows that the parties arrived at an unpaid wage damages ﬁgure of

$6,405 through consideration of Plaintiﬀ’s unpaid hourly wage and overtime ﬁgures (taking into

account each of his diﬀerent hourly rates), based on Plaintiﬀ’s best recollection of his hours

worked. Id. at 15-2; see also Doc. 14 at 2–3. It also shows that he received $6,405 in liquidated

damages under the FLSA and NYLL, and amounts of $5,000 in both statutory wage notice and

wage statement damages. 1 Doc. 15-2. Finally, the spreadsheet shows $1,719.08 in statutory

interest on his NYLL claims at 9% per annum of $1,719.08. Id.

       �e Court ﬁnd that this spreadsheet provides suﬃcient evidence of how the parties

arrived at their total wage damages ﬁgure of $24,529.08. See Guinea v. Garrido Food Corp.,

No. 19 Civ. 5860 (BMC), 2020 WL 136643, at *2 (E.D.N.Y. Jan. 13, 2020) (declining to hold a

damages inquest in FLSA action when plaintiﬀ’s attorney had “created a spreadsheet showing

each element of damages recoverable, taking into account the diﬀerent minimum wage levels

throughout the employment period and plaintiﬀ's varying hours and wages”). Moreover, the

Court ﬁnds that in light of this ﬁgure and the litigation risk involved for the parties, the proposed

settlement amount of $30,000 is reasonable.

       Accordingly, the Court ﬁnds that the revised Agreement complies with Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), and approves the revised Agreement.




1
 �e parties only include liquidated damages under one of the statutes in their spreadsheet. See
Rana v. Islam, 887 F.3d 118, 123 (2d Cir. 2018) (prohibiting double recovery of liquidated
damages under both statues for the same course of conduct).

                                                   2
           Case 1:20-cv-05756-ER Document 16 Filed 10/26/20 Page 3 of 3




�e Court hereby dismisses the case with prejudice. �e Clerk of Court is respectfully directed

to close the case.


It is SO ORDERED.


Dated:    October 26, 2020
          New York, New York
                                                                Edgardo Ramos, U.S.D.J.




                                               3
